DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “the detection unit” is construed to the flat panel detector as defined in para. [0025] of the specification as filed.
The limitation “the radiation unit” is construed to the X-ray tube as defined in para. [0025] of the specification as filed.
The limitation “the control unit” is construed to item 13 of fig.2 as described in para. [0023] of the specification as filed.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kamiya discloses: a radiation image capturing apparatus equipped with a radiation detection unit (fig.1 item 13) configured to move along a body axis direction of a subject (fig. item M) and a radiation irradiation unit (fig.1 item 17) configured to irradiate radiation toward the radiation detection unit, wherein the radiation image capturing apparatus is configured to perform long-length image capturing for creating a radiation image corresponding to a long-length image (para. [0097]) capturing region of a subject extending in a body axis direction of the subject by (para. [0108]), setting reference points (para. [0067]-[0068], [0110]). Kamiya or any found prior art fail to disclose, suggest, teach or make it obvious: characterized in that the radiation image capturing apparatus is configured to maintain image capturing position data indicating an upper end position or a lower end position of an image capturing region for first long-length image capturing when a setting of a reference position of the long-length image capturing region is not changed and the number of images to be captured are not changed after performing the first long-length image capturing and before performing second long-length image capturing, and is configured to clear the image capturing position data indicating an upper end position or a lower end position of an image capturing region for the first long-length image capturing and prohibit the second long-length image capturing until image capturing position data indicating an upper end position or a lower end position of an image capturing region for the second long-length image capturing is input when the setting of the reference position of the long-length image capturing region is changed or the number of images to be captured is changed after performing the first long-length image capturing and before performing the second long-length image capturing.
Regarding independent claim 7, Kamiya discloses: method of image capturing with a radiation image capturing apparatus equipped with a radiation detection unit configured to move along a body axis direction of a subject and a radiation irradiation unit configured to irradiate radiation toward the radiation detection unit, comprising: performing long-length image capturing for creating a radiation image corresponding to a long-length image capturing region of a subject extending in a body axis direction of the subject y continuously performing image capturing a plurality of times to capture a plurality of images in which end portions thereof are overlapped and composing the plurality of images (see claim 1). Kamiya or any found prior art fail to disclose, suggest, teach or make it obvious: maintaining image capturing position data indicating an upper end position or a lower end position of an image capturing region for first long-length image capturing when a setting of a reference position of the long-length image capturing region is not changed and the number of images to be captured are not changed after performing the first long-length image capturing and before performing second long-length image capturing; and clearing the image capturing position data indicating an upper end position or a lower end position of an image capturing region for the first long-length image capturing and prohibit the second long-length image capturing until image capturing position data indicating an upper end position or a lower end position of an image capturing region for the second long-length image capturing is input when the setting of the reference position of the long-length image capturing region is changed or the number of images to be captured is changed after performing the first long-length image capturing and before performing the second long-length image capturing.
Claims 2-6, 8-12 are allowed on the same grounds as independent claims 1 & 7 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884